DAVIS, Commissioner.
Lawrence Gauze appeals from a judgment sentencing him to imprisonment for one year pursuant to a jury’s verdict finding him guilty of violating KRS 435.240 (3). Appellant presents four grounds for reversal, but we find it necessary to discuss only one of the grounds, namely, that the cited statute does not authorize prosecution for failure to obey a divorce judgment’s order to pay for child support in a situation in which the divorce judgment was entered before the effective date of the statute.
With commendable candor the Attorney General concedes that the statute does not authorize the instant prosecution. It is observed that KRS 435.240(3) specifically provides, in part:
“ * * * provided, that this paragraph shall apply only to judgments, decrees, or orders granted subsequently.”
*228The effective date of the pertinent statute was June 17, 1954. The divorce decree which directed appellant to make the child support payments, and upon which the prosecution was based, was entered December 9, 1949, more than four years before the statute became effective.
It is manifest that the statute, by its own terms, is not applicable.
The judgment is reversed with directions to enter a new judgment dismissing the indictment and discharging the appellant from custody.